         Case 1:19-cv-09404-LAP Document 63 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SULZER MIXPAC AG,

                      Plaintiff,
                                                19 Civ. 9404 (LAP)
-against-
                                                        ORDER
DXM CO., LTD., and DENTAZON
CORPORATION,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel shall confer and inform the Court by letter no later

than July 16, 2020, of the status of the case.

SO ORDERED.

Dated:       New York, New York
             July 2, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
